Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/329,707 filed on 05/25/2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0199477 A1).

1. Regarding claim 1, Park teaches a device comprising: a transceiver and a processor; wherein the processor is configured to. obtain a parameter configured to indicate number of resource elements used for piggyback UCI bits in configured grant resource configured for PUSCH (Park, Paragraphs [0769] to [0775] UE performs RE mapping based on PUSCH puncturing);
when number of UCI bits to be piggybacked in the configured grant resource is larger than capacity of the number of the resource elements, the processor is further configured to trigger the transceiver piggyback part of the UCI bits in the configured grant resource and drop remaining UCI bits (Park, Paragraphs [0769] to [0775] UE performs piggyback on L pieces of N-bit UCI; drops transmission of remaining K-L pieces of UCI).

2. Regarding claim 6, Park teaches a method comprising: obtaining a parameter configured to indicate number of resource elements used for piggyback UCI bits in configured grant resource configured for PUSCH (Park, Paragraphs [0769] to [0775] UE performs RE mapping based on PUSCH puncturing);
when number of UCI bits to be piggybacked in the configured grant resource is larger than capacity of the number of the resource elements, the processor is further configured to trigger the transceiver piggyback part of the UCI bits in the configured grant resource and drop remaining UCI bits (Park, Paragraphs [0769] to [0775] UE performs piggyback on L pieces of N-bit UCI; drops transmission of remaining K-L pieces of UCI).

3. Regarding claim 11, Park teaches a device comprising: a transceiver and a processor, wherein the processor is configured to configure a parameter to indicate number of resource elements used for piggyback UCI bits in configured grant resource configured for PUSCH (Park, Paragraphs [0759] to [0775] UE performs RE mapping based on PUSCH puncturing; eNB informs the UE);
the transceiver is configured to transmit the parameter to the terminal and when number of UCI bits to be piggybacked in the configured grant resource is larger than capacity of the number of the resource elements, the transceiver is further configured to receive a part of the UCI bits piggybacked in the configured grant resource, wherein remaining UCI bits are dropped (Park, Paragraphs [0769] to [0775] UE performs piggyback on L pieces of N-bit UCI; drops transmission of remaining K-L pieces of UCI).

4. Regarding claim 16, Park teaches a method comprising: configuring a parameter to indicate number of resource elements used for piggyback UCI bits in configured grant resource configured for PUSCH (Park, Paragraphs [0759] to [0775] UE performs RE mapping based on PUSCH puncturing; eNB informs the UE); and 
when number of UCI bits to be piggybacked in the configured grant resource is larger than capacity of the number of the resource elements, receive a part of the UCI bits piggybacked in the configured grant resource, wherein remaining UCI bits are dropped (Park, Paragraphs [0769] to [0775] UE performs piggyback on L pieces of N-bit UCI; drops transmission of remaining K-L pieces of UCI).

5. Regarding claims 5, 10, 15 and 20, Park teaches wherein the processor is further configured to: obtain another parameter configured for indicating number of UCI bits that can be piggybacked in the configured resources, and piggyback the part of the UCI bits in the configured grant resource according to the another parameter (Paragraph [0788] HARQ-ACK payload size for UCI piggyback). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0199477 A1) in view of Lee et al. (US 2019/0028162 A1).

6. Regarding claim 2, 7, 12 and 17, Park does not explicitly disclose wherein priority of the part of the UCI bits is higher than the remaining UCI bits.
	Lee teaches wherein priority of the part o fhte UCI bits is higher than the remaining UCI bits (Paragraph [0119] and [0137] UCI dropped in an ascending order of a priority; top priority based on UCI type).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein priority of the part of the UCI bits is higher than the remaining UCI bits as taught by Lee in the system of Park for a rule that specific UCI it to be dropped see paragraph [0119] of Lee.

7. Regarding claims 3, 8, 13 and 18, Park does not explicitly disclose wherein the part of the UCI bits piggybacked in the configured grant resource are HARQ-ACK bits.
	Lee teaches wherein the part of the UCI bits piggybacked in the configured grant resource are HARQ-ACK bits (Paragraph [0119] and [0137] UCI type HARQ-ACK).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the part of the UCI bits piggybacked in the configured grant resource are HARQ-ACK bits as taught by Lee in the system of Park for a rule that specific UCI it to be dropped see paragraph [0119] of Lee.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0199477 A1) in view of Akkarakaran et al. (US 2019/0230683 a1).

8. Regarding claims 4, 9, 14 and 19, Park does not explicitly disclose wherein the part of the UCI bits piggybacked in the configured grant resource are UCI bits of URLLC service.
Akkarakaran teaches wherein the part of the UCI bits piggybacked in the configured grant resource are UCI bits of URLLC service (Paragraph [0083] URLLC service, priority level of UCI).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the part of the UCI bits piggybacked in the configured grant resource are UCI bits of URLLC service as taught by Akkarakaran in the system of Park for priority level of the PUSCH based on priority levels of logical channels see Paragraph [0083] of Akkarakaran.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Uchino et al. (US 2017/0195088 A1) Paragraph [0049]
Bae et al. (US 2020/0045722 A1) Paragraph [0152] URLLC, priority of UCI, ACK/NACK is piggybacked

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE L LO/Primary Examiner, Art Unit 2466